Citation Nr: 9930744	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for myopia and 
amblyopia of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for myopia and amblyopia of the 
left eye.

During an April 1999 VA Travel Board hearing, the undersigned 
Board member informed the veteran that she would be given an 
additional 60 days to submit evidence in conjunction with her 
claim.  In June 1999, the veteran submitted additional 
medical evidence but did not specify whether she sought to 
waive RO consideration of such evidence.  However, in a 
letter dated in October 1999, the veteran's representative 
informed the Board that the veteran did, in fact, seek to 
waive review of the evidence by the agency of original 
jurisdiction, here the RO.  See 38 C.F.R. § 1304(c) (1999).


FINDINGS OF FACT

1.  The veteran's claim for service connection for a left eye 
disorder was denied by the Board in February 1986 and, 
subsequently, by the RO in November 1991; the veteran 
initiated but did not perfect an appeal of the November 1991 
rating decision.

2.  Evidence submitted since the November 1991 rating 
decision is either cumulative or redundant of evidence 
submitted prior to the November 1991 rating decision, and 
such evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision is a final decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 
(1999).

2.  Evidence received since the November 1991 rating decision 
is not new and material and, as such, does not provide a 
basis to reopen the veteran's claim for service connection 
for myopia and amblyopia of the left eye.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under VA laws and regulations, service connection may be 
granted for a disability incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  However, a claim for service connection for 
which a prior final decision has been issued by an RO or by 
the Board may not thereafter be reopened and allowed, and a 
claim based on the same factual basis also may not be 
considered.  38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 
1998); see also 38 C.F.R. §§ 20.302, 20.1103 (1999).  The 
exception to this rule is set forth in 38 U.S.C.A. § 5108 
(West 1991), which states, in pertinent part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary [of the 
Department of Veterans Affairs] shall reopen the claim and 
review the former disposition of the claim."  See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  These 
standards have recently been reaffirmed by the United States 
Court of Appeals for the Federal Circuit.  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the Muskogee, Oklahoma VARO initially 
denied the veteran's claim for service connection for a 
myopia of the left eye in a January 1983 rating decision on 
the basis that myopia and amblyopia, as constitutional or 
developmental abnormalities, were not considered to be 
disabilities for compensation purposes under applicable law.  
But see VAOGCPREC 67-90 (July 18, 1990) (in which the Office 
of the General Counsel of the VA held that service connection 
may be granted for hereditary diseases which either first 
manifest themselves during service or which preexist service 
and progress at an abnormally high rate during service).  The 
veteran appealed this denial to the Board, which, in an 
August 1984 decision, affirmed the denial of the veteran's 
claim on the basis that her preexisting left eye disability, 
diagnosed as high myopia of the left eye, with aniseikonia 
and with secondary anisometropic amblyopia and extensive 
degeneration of the retina, was not aggravated during 
service.  In reaching this decision, the Board acknowledged 
service medical records showing treatment for the veteran's 
complaints associated with hot grease in the left eye in 
February 1982, but the Board found that the veteran's 
underlying left eye disability did not increase in severity 
during service.  See 38 C.F.R. §§ 3.303(c), 3.306 (1999).

In a November 1991 rating decision, the Columbia, South 
Carolina VARO continued the denial of service connection for 
a left eye disorder.  In this decision, the Columbia VARO did 
not discuss the pertinent evidence of record but instead made 
a reference to the Board's February 1986 denial.  The 
Columbia VARO notified the veteran of this denial in the same 
month.  The San Antonio, Texas VARO (to which the veteran's 
claims file had been transferred following the November 1991 
decision) received a Notice of Disagreement from the veteran 
in January 1992 and issued a Statement of the Case in May 
1992, but no further submissions were received from her until 
January 1994.  As the veteran did not submit a Substantive 
Appeal within one year of notification of the November 1991 
rating decision or within 60 days of issuance of the May 1992 
Statement of the Case, she did not perfect an appeal as to 
the continued denial contained in the November 1991 rating 
decision.  As such, the Board finds this rating decision to 
be a final decision under the laws and regulations of the VA.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 
(1999).

The Board further observes that, in a July 1994 decision, the 
Winston-Salem, North Carolina VARO determined that the 
veteran had not submitted new and material evidence to reopen 
her claim for service connection for an eye disability.  The 
veteran was notified of this decision in July 1994.  While 
she did not submit a response to this decision directly to 
the RO, she sent a letter to her United States Senator in 
March 1995 in which she expressed dissatisfaction with the 
RO's disposition of her claim.  A copy of this letter was 
received by the Columbia VARO (to which her claims file had 
been transferred in January 1995) in March 1995.  The Board 
is satisfied that this letter meets the criteria for a Notice 
of Disagreement with the July 1995 rating decision under 38 
C.F.R. § 20.201 (1999), but the RO did not issue a Statement 
of the Case in response.  See 38 C.F.R. § 19.28 (1999).  In 
view of this, the Board finds that the July 1994 decision 
cannot be deemed final under 38 U.S.C.A. § 7105(c) (West 
1991).  As a result, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the November 1991 rating decision, the last final 
denial of the claim. 

The evidence received subsequent to the November 1991 rating 
decision includes the following: (a) VA medical records, 
dated from September 1985 to April 1997; (b) lay statements 
from the veteran, received by the RO in January 1994 and 
March 1995; (c) a duplicative copy of a lay statement from an 
acquaintance of the veteran, dated in January 1987 and 
received by the RO in April 1997; (d) a duplicative copy of a 
February 1988 statement by a nurse who treated the veteran 
during service, received by the RO in April 1997; (e) the 
veteran's Notice of Disagreement, received by the RO in April 
1997; (f) her Substantive Appeal, received by the RO in July 
1997; and (g) the transcript of her April 1999 VA Travel 
Board hearing.

The Board has reviewed the VA medical records received 
subsequent to the November 1991 rating decision and observes 
that these records, even if new to the claims file, do not 
provide a basis to reopen the veteran's claim.  Several of 
these records, including a VA doctor's note from August 1993, 
reflect that the veteran currently suffers from a left eye 
disorder, described as legal blindness.  However, the 
existence of a current left eye disorder was conceded in the 
VA's prior final denials of the veteran's claim, and, as 
such, these records are merely cumulative of evidence 
included in the claims file prior to November 1991.  A 
September 1985 VA record reflects a reported history, from 
the veteran, of decreased vision in the left eye as a result 
of an in-service chemical injury and contains a provisional 
diagnosis of psychogenic loss of vision versus chemical 
damage to the left eye.  However, this record does not 
contain any opinion relating the veteran's disability to 
service, and the Board would point out that the corresponding 
September 1985 VA treatment report, which was received by the 
RO in July 1987, contains no information suggesting a 
relationship between this disability and service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence).  
Additionally, a report of VA hospitalization from February to 
March of 1989, which contains a notation of a history of an 
in-service left eye injury, is, in fact, a photocopy of a VA 
hospital report initially received in October 1989.  (The 
record, previously considered, noted his history, but did not 
relate any current disorder to service.)

The photocopies of the January 1987 lay statement from an 
acquaintance of the veteran and the February 1988 statement 
by a nurse who treated the veteran during service are 
duplicative of statements already of record as of the 
November 1991 rating decision.  As such, these statements do 
not constitute "new" evidence and, therefore, do not 
provide a basis to reopen the veteran's claim.

In her lay submissions and during her April 1999 VA Travel 
Board hearing, the veteran contended that even though she 
wore glasses prior to service, her left eye vision was 
significantly worsened as a result of an in-service 
industrial injury.  However, the veteran has not been shown 
to possess the requisite medical knowledge and expertise 
needed to provide a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board would point out that the United States 
Court of Appeals for Veterans Claims, in Moray v. Brown, 5 
Vet. App. 211, 214 (1993), extended this principle to hold 
that if lay assertions of medical causation will not suffice 
initially to establish a well-grounded claim under 38 
U.S.C.A. § 5107(a) (West 1991), it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 (West 1991).  

The Board further observes that, during her April 1999 
hearing, the veteran reported that recent VA medical records 
reflected that her current left eye disability was related to 
service.  As noted above, she was given a 60 day period in 
which to submit the reported evidence, and, in June 1999, 
additional VA records were received by the RO.  However, as 
explained above, these records do not contain any evidence 
sufficient to reopen the veteran's claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) (a lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence"). 

Overall, while the claims file contains evidence that was not 
of record at the time of the November 1991 rating decision, 
this evidence is either cumulative or redundant of evidence 
submitted prior to the November 1991 rating decision, and 
such evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The Board thus finds that this evidence is 
not "new" and "material" in view of the standards set 
forth in 38 C.F.R. § 3.156(a) (1999) and in Hodge.  
Accordingly, the veteran's claim for service connection for 
myopia and amblyopia of the left eye is not reopened.

In reaching this conclusion, the Board would point out that 
it is unaware of any additional relevant evidence not 
included with the claims file that could serve to reopen the 
veteran's claim.  While the veteran mentioned treatment from 
a VA facility during her April 1999 hearing, the subsequently 
submitted records did not relate any eye disorder to service.  
The Board is not aware of the existence of any additional and 
pertinent VA treatment records that must be obtained under 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete her application.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for myopia and amblyopia of 
the left eye, the appeal is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

